Citation Nr: 0728651	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from September 1973 until 
September 1977.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, the appellant testified during a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The transcript 
reflects that the record would be held open for 30 days to 
allow the veteran to submit additional evidence.  38 C.F.R. 
§ 20.709 (2006).  After a review of the record, the Board 
notes that no additional evidence was received.     


FINDINGS OF FACT

1.  In an unappealed August 1979 rating decision (veteran was 
notified on September 18, 1979), the RO denied the veteran's 
original claim of entitlement to service connection for 
residuals of a left shoulder injury on the basis of no 
current residuals or disability.

2.  The evidence added to the record since the August 1979 
rating decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The probative competent medical evidence of record does 
not demonstrate that the residuals of a left shoulder injury 
were causally related to the veteran's active service, and 
arthritis was initially demonstrated years after service.




CONCLUSIONS OF LAW

1.  The RO's August 1979 decision is final as to the claim of 
service connection for residuals of a left shoulder injury.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for residuals 
of a left shoulder injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  

3.  The residuals of a left shoulder injury were not incurred 
in or aggravated by active service, and arthritis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 5103, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the Board's allowance herein of reopening of the 
claim for service connection for residuals of a left shoulder 
injury, further development with regard to VA's duty to 
notify and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran. Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in July 2004.  As such, the amended provision is for 
application in this case and is set forth below.

With regard to the reopened claim, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit relevant evidence in 
his possession to VA.  In the instant decision, the Board 
reopens the veteran's claim of entitlement to service 
connection for residuals of a left shoulder injury and the 
issue is denied on the merits.  In a March 2006 communication 
from VA, the veteran was advised as to the law pertaining to 
the assignment of a disability rating and effective dates, 
per Dingess/Hartman.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

With regard to the duty to assist, the claims file contains 
the veteran's available service medical records.  See VA Form 
07-3101 (noting that available requested service medical 
records were forwarded).  The claims file also contains post-
service statements from several private physicians and 
reports of VA treatment and examination.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Additionally, the claims file 
contains the veteran's statements and testimony in support of 
his claim.  The Board notes that a VA medical opinion was 
obtained and sufficient competent medical evidence is of 
record to make a decision on this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the veteran has stated that he had 
received treatment from several private physicians.  A review 
of the record indicates that all available private medical 
records have been obtained.  See, e.g., November 2004 VA 
Form 21-4142 (noting that private medical records from a 
certain private medical provider were not available after 10 
years).  Additionally, the veteran testified that he has 
submitted any available information to VA.  (Transcript 
"T." at 5.)  In this regard, as noted in the Introduction 
above, the hearing transcript reflects that that the veteran 
was given 30 days to submit additional evidence.  (T. at 14-
15.)  The veteran did not submit any additional evidence.  
The Board further notes that the veteran is aware that it is 
his responsibility to submit any pertinent records not in the 
possession of a Federal department or agency.  Therefore, the 
Board finds that a remand for further development is 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  The RO noted in the 
December 2004 rating decision on appeal that the service 
connection claim was not reopened.  However, the RO 
adjudicated the claim on the merits in a November 2006 
supplemental statement of the case.  Nevertheless, the 
question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, an August 1979 rating decision denied the 
veteran's claim seeking service connection for residuals of a 
left shoulder injury based on a finding of no current 
residuals, as was found upon VA examination in July 1979.  
The veteran was notified of the August 1979 rating decision 
via a letter dated September 18, 1979.  The appellant did not 
perfect an appeal of this decision, and it became final.  
38 U.S.C.A. § 7105.  

The evidence of record at the time of the most recent final 
denial, in August 1979, discloses that the veteran complained 
of a shoulder injury secondary to a football incident as 
noted in a service medical record dated January 11, 1977.  
The January 11, 1977 note indicated that the veteran would be 
referred to "mo." for further evaluation.  The Board notes 
that there was no note of further evaluation of record.  Upon 
VA examination in July 1979, the examiner diagnosed the 
veteran with history of left shoulder injury, no residuals 
found.  An X-ray of the veteran's left shoulder taken in July 
1979 was "essentially negative."  The available post 
service medical records also show that the veteran complained 
of left shoulder problems on two other occasions, on January 
3, 1979 and on January 12, 1979, respectively.  

The evidence added to the record subsequent to the last final 
denial, in August 1979, includes a medical statement by 
T.K.S., M.D., received by VA in April 2006.  Dr. T.S. noted 
the veteran had been under her care since April 2005.  Dr. 
T.S. noted that a MRI of the veteran's left shoulder revealed 
mild degenerative changes of the acromioclavicular joint and 
mild bursitis.  See also December 2005 MRI from Regional 
Medical Imaging.  Dr. T.S. provided an opinion that it is 
more likely than not that veteran's current shoulder symptoms 
may have started with his injury while he was in the service.  
Dr. T.S. also stated that it is likely that the symptoms may 
not have manifest until years later.   

The Board finds that this additional evidence, when 
considered in conjunction with the record as a whole, is not 
cumulative and redundant, and was not of record at the time 
of the prior final denial in August 1979.  Thus, it is new.  
Dr. T.S.'s clinical opinion relates to an unestablished fact 
necessary to substantiate the claim, specifically, that a 
current left shoulder disability exists which is related to 
an in-service incurrence.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Thus, it raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  Accordingly, the additional 
evidence is also material.  
  
Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a left shoulder injury, the claim is reopened, and the 
appeal is allowed to this extent.
Legal criteria and analysis

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for residuals of a left shoulder injury 
may be granted on the merits, de novo.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is normally required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, as a chronic disease, becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

As previously noted, the veteran asserts that service 
connection is warranted for residuals of a left shoulder 
injury.  The veteran contends that his current left shoulder 
disability is related to an injury he had while playing 
football in January 1977.  See July 2004 VA Form 21-526. 

The report of the VA examination conducted in July 2006 notes 
a diagnosis of bursitis of the left shoulder.  Additionally, 
the December 2005 MRI of the left shoulder revealed an 
impression of mild degenerative changes of the left 
acromioclavicular joint.  Therefore, the Board finds that the 
first element of a service connection claim, a current 
disability, is met.  

Regarding in-service incurrence, the veteran testified that 
he went to sick call for a left shoulder injury secondary to 
being hit during a football game in 1977.  (T. at 2-3.)  He 
testified that he was examined by a doctor and that he has 
had pain ever since.  (Id. at 3-4.)  The veteran also stated 
that he did not return to the doctor.  (Id. at 4.)  As 
previously noted, the service medical records reflect that 
the veteran complained of a shoulder injury secondary to a 
football incident as noted in a service medical record dated 
January 11, 1977.  The January 11, 1977 note indicated that 
the veteran would be referred to "mo." for further 
evaluation.  The Board notes that there is no note of further 
evaluation of record.  However, based on the above, the Board 
finds credible evidence of an in-service left shoulder 
injury.  The post-service medical records show that the 
veteran complained of left shoulder problems on two occasions 
in January 1979, on January 3, 1979 and on January 12, 1979, 
respectively.  

Also, the veteran had a VA examination in July 1979 in 
connection with his claim of service connection for residuals 
of a left shoulder injury.  The examiner diagnosed the 
veteran with history of left shoulder injury, no residuals 
found.  An X-ray of the veteran's left shoulder taken in July 
1979 was "essentially negative."  A March 1985 physical 
examination for employment with General Motors Corporation 
noted that the veteran's upper extremities were normal.  A 
June 1989 General Motors Corporation examination revealed a 
left shoulder drop.  It was reported as medical history in 
March 1985 that the veteran had a strained left shoulder in 
the Navy in 1976 with no problems since.  The Board also 
notes a medical opinion from A.J.S., M.D., dated in September 
1989.  Dr. A.S. noted the veteran's history of whiplash 
injuries and opined that his symptoms are not related to a 
January 1980 injury, but to an abnormal tight trapezius 
musculature, which is perpetually aggravated by his activity, 
including swimming.  In the 1989 statement, Dr. A.S. also 
noted that the veteran's shoulder symptoms were "more of a 
mild recurrent supraspinatous tendonitis."

The veteran has testified that he was treated by a private 
physician for his left shoulder after the 1979 VA 
examination, but before the 1985 physical examination for 
General Motors.  (T. at 6.)  The veteran also testified that 
he had already submitted the available medical records.  
(Id.)

The Board also notes a statement from T.S.K., M.D., received 
in April 2006.  Dr. T.K. opined that it is more likely than 
not that the veteran's current shoulder symptoms may have 
started with his injury in service.  Dr. T.K. also opined 
that it was likely that the symptoms regarding the veteran's 
left shoulder did not manifest until years later.  The Board 
notes that Dr. T.K. did not note if the veteran's claims 
folder or service medical records were reviewed.

Even though the Board finds that the first two elements of 
the veteran's service connection claim have been satisfied, 
the Board finds that the probative medical evidence of record 
does not relate the veteran's current left shoulder 
disability to service.  After a review of the veteran's 
claims folder and an examination of the veteran in July 2006, 
a VA examiner opined that the veteran's left shoulder 
condition was not caused by his active duty military service.  
The examiner opined that it is most likely that the veteran's 
current shoulder condition resulted from repetitive use 
during his employment at General Motors, which was many years 
after his discharge from service.  

The Board notes the same VA examiner was asked in October 
2006 to again review the veteran's claims folder and provide 
an opinion as to whether or not the veteran's left shoulder 
disability was related to service, as it appeared the 
examiner missed a service medical record noting a left 
shoulder injury.  The examiner was asked to specifically note 
the veteran's service medical record in January 1977 
indicating that he sought treatment for a left shoulder 
condition.  After reviewing the veteran's claims folder 
again, to include the private physician's opinion (discussed 
above) and service medical records, the VA examiner opined 
that the veteran's current left shoulder disability was not 
caused by, nor a result of, the veteran's active duty 
service.  The examiner noted that after the veteran was 
treated in January 1977 for his left shoulder injury 
secondary to playing football, the next note in the service 
medical records did not reveal any complaints of, or 
treatment for, an ongoing left shoulder condition.  The 
examiner opined that the veteran's current left shoulder 
disability was not the result of an acute injury with 
resolution while on active duty.  The examiner noted that the 
veteran stated that he began having pain in his shoulder upon 
beginning a new job that required repetitive movement of his 
shoulder.  The examiner further opined that the repetitive 
movement of the left shoulder at this job was the most likely 
cause of the veteran's current left shoulder symptoms.

In weighing the probative value of the medical opinions noted 
above, the Board finds the July 2006 and October 2006 VA 
examiner's opinions to be more probative than the private 
opinion received in April 2006.  The 2006 VA examiner 
reviewed the veteran's claims folder, including available 
service medical records and the April 2006 private medical 
opinion, and performed a physical examination of the veteran.  
Further, the Board notes the speculative nature of the April 
2006 private opinion as the examiner stated, without further 
rationale, that the veteran's current shoulder symptoms "may 
have started" with his service injury.  The Board notes that 
medical evidence that is speculative, general or inconclusive 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (noting that if the examiner's opinion uses terms 
such as "could," without supporting clinical data or other 
rationale, the doctor's opinion is too speculative to provide 
the degree of certainty required for a medical opinion).  
Thus, the Board finds that the preponderance of the evidence 
is against a grant of service connection for residuals of a 
left shoulder injury on a nonpresumptive direct incurrence 
basis.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of arthritis was by MRI in December 2005, which 
noted degenerative changes of the left acromioclavicular 
joint.  This was many years after service.  See also July 
1979 X-ray (finding an "essentially negative" left 
shoulder).  As such, the Board finds that presumptive service 
connection is not warranted under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2006).

The veteran has expressed a belief, to include his testimony 
at the June 2007 hearing, that his current left shoulder 
disability is causally related to his military service.  The 
Board notes that the veteran can attest to factual matters of 
which he has first-hand knowledge, e.g., experiencing pain in 
service and witnessing events.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran has not 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  Thus, his statements 
to that effect do not constitute competent medical evidence 
and lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In conclusion, the probative competent medical evidence does 
not relate the veteran's current left shoulder disability to 
his military service.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a left shoulder 
injury, and the appeal, to this extent, is granted.

Entitlement to service connection for residuals of a left 
shoulder injury is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


